Citation Nr: 1014163	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The claim for service 
connection for a low back disability arises from an October 
2007 rating decision; the claims for service connection for 
bilateral hearing loss and tinnitus arise from a December 
2007 rating decision; and the claim for service connection 
for a sleep disorder arises from a May 2008 rating decision.

In December 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.

The issues of service connection for a low back disability 
and for a sleep disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to 
acoustic trauma sustained in service.

2.  The Veteran's tinnitus is related to acoustic trauma 
sustained in service.

CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in or 
caused by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The Veteran's tinnitus was incurred in or caused by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
is entitled to service connection for bilateral hearing loss 
and tinnitus.  Initially, the Board notes that VA has a duty 
to notify and assist claimants in substantiating claims for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
March 2007 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claims.  The same 
letter also explained how disability ratings and effective 
dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the Veteran's service treatment records, VA 
treatment records, and pertinent private treatment records 
have been associated with the claims file.  In addition, the 
Veteran underwent a VA audiology examination in July 2007, 
and a follow-up opinion was obtained in November 2007.

In sum, VA has fulfilled its duty to assist in every respect.


II.  Service Connection

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d).

The service treatment records are void of any complaints of, 
treatment for, or diagnoses of bilateral hearing loss or 
tinnitus.  At service entry, an audiogram was administered 
that showed the Veteran had normal hearing bilaterally.  At 
separation, the Veteran was apparently administered both a 
whisper voice test and an audiogram.  Both tests showed that 
the Veteran had normal hearing bilaterally.  There was no 
notation of tinnitus.

Service records confirm that the Veteran served in the 
Republic of Vietnam; that during service he drove a "Goer" 
vehicle (an eight-ton cargo truck used to transport supplies 
over rugged terrain); that his duties were to "deliver 
supplies and ammunition to the men out at the firebases and 
[landing zones]"; and that for his service he was awarded 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, and two Overseas Bars.

Turning to the post-service medical evidence, the first 
documented complaint of tinnitus was at a March 2007 VA 
general consultation to "establish care."  An April 2007 VA 
audiology consultation report shows that the Veteran 
described tinnitus in both ears that began during service.  
It started out as intermittent and gradually became constant.  
The Veteran reported noise exposure during service and denied 
any significant post-service occupational noise exposure.  
(In an unrelated private treatment record dated June 2007, 
the Veteran reported that after service he worked in 
construction for approximately twenty years until 1990; from 
1990 to 1995, he was unemployed and received worker's 
compensation payments; in 1995, he re-entered the workforce 
as a computer technician and had been working in that field 
since that time.)

The April 2007 VA audiology evaluation showed that the 
Veteran had bilateral, high frequency sensorineural hearing 
loss.  

In July 2007, the Veteran underwent a VA audiology 
examination, wherein the Veteran reported bilateral hearing 
loss and constant bilateral tinnitus, both of which were 
"initially noted many years ago."  He reported having been 
exposed to loud noises, with no ear protection-to include 
vehicles, cannons, gunfire, explosions, grenades, tank fire, 
and artillery fire-during active combat in Vietnam.  He also 
reported twenty years of post-service occupational noise 
exposure in the construction industry, but added that he 
faithfully used ear protection during that period.

The examiner diagnosed the Veteran with moderate bilateral 
sensorineural hearing loss at 3000 Hertz to 4000 Hertz 
(audiological evaluation findings showed that the Veteran had 
hearing loss as defined by VA regulation.  See 38 C.F.R. 
§ 3.385).  The examiner opined that he could not render a 
nexus opinion without resorting to mere speculation because 
the Veteran's claims file was not available for review.  
Because the "exact status of [the Veteran's] hearing at 
discharge [was] unknown," the examiner could not weigh the 
effect that twenty years of construction noise exposure (even 
though it was protected noise exposure) had on the Veteran's 
hearing loss.  The examiner did comment, however, that the 
configuration of the Veteran's hearing loss was consistent 
with what is seen with acoustic trauma.

In November 2007, VA obtained an opinion-from an examiner 
who was able to review the Veteran's claims file-regarding 
the etiology of the Veteran's hearing loss and tinnitus.  No 
examination was conducted.  The examiner opined that it was 
less likely than not that the Veteran's unprotected military 
noise exposure caused the onset of his hearing loss and 
tinnitus.  The examiner's stated rationale was that the 
Veteran's hearing was documented as normal upon separation 
from service.

Regarding the Veteran's hearing loss, the examiner explained, 
"Once an individual is removed from the noise source, the 
effect of the noise on hearing ceases.  Any progression in 
hearing loss past that point cannot be attributed to the 
military noise source.  Therefore, the onset of [the 
Veteran's] hearing loss occurred after he left the service 
(most likely due to his civilian noise exposure)."

As to the Veteran's tinnitus, the examiner reasoned (citing a 
1999 report by the National Institute on Deafness and Other 
Communication Disorders) that because there was no evidence 
of hearing loss and no mention of tinnitus in the service 
records, there was no evidence that his tinnitus began during 
service.

In January 2008, the Veteran underwent a private audiology 
evaluation.  At the evaluation, the Veteran reported a 
"longstanding" history of bilateral hearing loss and 
tinnitus.  He reported that he was exposed to loud noises 
during combat service in Vietnam.  Specifically, the Veteran 
reported that the large truck he drove was modified such that 
the mufflers were directly behind his head (approximately 
"0-2 feet" behind his head) and were extremely loud.  He 
also reported exposure to artillery and handgun noise.  In 
addition, the Veteran reported post-service "industrial" 
noise exposure, but added that he served only on union jobs 
where earmuffs and other protective devices were mandatory.

The Veteran reported that his tinnitus began during his 
service in Vietnam.  He described the tinnitus as a constant, 
bilateral, high-pitched ringing.

The examiner diagnosed the Veteran with bilateral, mild to 
moderately severe, high-pitched sensorineural hearing loss 
(present only at 3000 Hertz and above).  The examiner opined 
that the Veteran's hearing loss and constant tinnitus were 
"consistent with" the Veteran's reported history of 
acoustic trauma in Vietnam; and that the configuration of the 
hearing loss was "not at all consistent with" the Veteran's 
age, his civilian occupation in the computer industry, or his 
industrial occupation ("which required wearing earmuffs").

Turning to the lay evidence of record, the Veteran obtained 
two statements, both dated February 2008, from servicemen who 
served with him in Vietnam.  The first statement, from a 
mechanic on one of the Goer trucks, states in pertinent part, 
"Our GOERs were super big trucks . . . .  We always had this 
constant noise around us.  The GOERs alone were noisy as 
heck, 'ear-splitting noise' with no mufflers to quiet down 
the constant loud noise of the GOERs . . . [j]ust a straight 
pipe about 6 inches around, with a slight bend on the top to 
deflect the rain.  The [e]xhaust pipe was right [behind] the 
driver[,] close to his head with that ear-splitting noise.  
Not to mention the other noises around us, like the gunfire, 
and mortar rounds we experienced . . . .  With all of the 
constant noise around us[,] we had no ear plugs for 
protection[;] we were never issued any. . . .  I can 
understand why [the Veteran] is having hearing problems, 
among others."

The second statement, from another fellow Goer crew member, 
is similar in content to the first.  He states that the Army 
never so much as "mentioned" earplugs, and certainly never 
offered or issued them to the Goer teams.  He described, in 
similar fashion, the exhaust system which was designed so as 
to "blare [noise] into one's head"; and concluded, in 
pertinent part, that "[i]f [the Veteran] does have hearing 
issues[,] I would not be a bit surprised that GOER did it."

In addition, the Veteran obtained a statement from one of his 
military commanders, who stated that "[l]ong convoy hours . 
. . with the constant high decibel engine roar or whine 
dulled the hearing by the end of the day (or night)."  He 
also explained that it was often the case that after 
delivering the convoy of supplies and ammunition, the Veteran 
and his platoon would stay overnight with the unit they had 
just supplied.  In these situations, the Goer team supported 
the combat unit, and sometimes the Goer unit engaged in 
combat.  The Veteran's role was on perimeter defense.  The 
Veteran's commander pointed out that the combined noise of 
the enemy's incoming exploding rounds and the friendly 
outgoing fire was "deafening" and "it would take a couple 
of days before one could hear a watch ticking."

The Board finds that the evidence warrants the granting of 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.   The elements of service 
connection are shown here: (1) the Veteran was exposed to 
loud noises during service (particularly, the exhaust noise 
of the Goer vehicle); (2) he is currently diagnosed with 
bilateral hearing loss and tinnitus; and (3) there is medical 
evidence of a nexus between his current disabilities and his 
in-service noise exposure.

Regarding the last element (the nexus element), the Board 
notes that there are two conflicting nexus opinions in the 
evidence.  Both opinions were provided by licensed 
audiologists who gave supporting rationales for their 
respective conclusions.  The VA opinion stated that the 
Veteran's current disabilities were less likely than not 
related to his military noise exposure because the Veteran's 
post-service noise exposure was more likely responsible for 
the Veteran's hearing loss.  The private opinion, on the 
other hand, stated that the configuration of Veteran's 
current disabilities were "consistent with" military noise 
exposure and "not at all consistent with" the Veteran's age 
or his occupational noise exposure.  The Board finds that 
although the examiners came to differing conclusions, both 
opinions are nonetheless legally adequate.

The Board finds that the evidence is in relative equipoise.  
The Board therefore applies the benefit of the doubt rule and 
grants the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990) (if the Board rules against a veteran in a 
case where there are "two permissible views" of the 
evidence, the Board must provide an "adequate statement of 
[its] reasons or bases" in support of its determination that 
the veteran is not entitled to the benefit of the doubt) 
(internal quotation marks omitted).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a low back 
disability and a sleep disorder.

A.  Low Back Disability

The Veteran contends he is entitled to service connection for 
a low back disability.  Among other things, he specifically 
contends that his scoliosis (which was identified at the 
entrance examination as a pre-existing condition) was 
aggravated by his active service.

The service treatment records show that the Veteran sought 
treatment on multiple occasions for low back pain and other 
ailments of the low back.  At service entry, the Veteran was 
diagnosed with slight scoliosis of the spine.  Between August 
1968 and September 1968, and again from January 1969 to 
February 1970, the Veteran was treated for (or diagnosed 
with) "back trouble"; low back pain; mild back spasm; and 
low back syndrome.  At a September 1969 treatment visit, the 
Veteran reported that his low back pain began approximately 
one year earlier, when he began driving an "experimental 
auto" (presumably, the Veteran was referring to the Goer 
vehicle described above).  An August 1969 X-ray of the 
lumbosacral spine found no significant abnormalities.  The 
service discharge examination made no notation of complaints 
of back pain.

Turning to the post-service medical evidence, the record 
shows that the Veteran underwent a VA spine examination in 
July 2007.  The Veteran reported dull, intermittent low back 
pain (approximately three days per month), of intensity 6/10.  
He reported that it affected him whenever he drove more than 
fifty miles at a time (at which point he had to stop and 
rest).  Physical examination was essentially normal except 
for mild tenderness to palpation over the left sacroilitis 
joint (the sacroiliac joints connect the lower spine and 
pelvis).  X-rays showed mild osteoarthritis of the lumbar 
spine.  The examiner diagnosed the Veteran with mild 
sacroilitis (inflammation of one or both of the sacroiliac 
joints); and mild osteoarthritis of the lumbar spine.  The 
examiner noted that at the time of the examination, there was 
no evidence of scoliosis.

The examiner opined that it was less likely than not that the 
Veteran's diagnosed disabilities (sacroilitis and 
osteoarthritis) were related to his military service.  The 
examiner's stated rationale was that the Veteran's pain was 
currently localized predominantly in his left sacroilitis 
joint, and there was no mention of sacroilitis joint pain in 
the claims file; the osteoarthritis was mild and appropriate 
for the Veteran's age; significant time had elapsed since the 
Veteran's last medically documented back pain (approximately 
thirty-seven years); and the Veteran's service discharge 
examination was negative for chronic back pain.

At an October 2007 VA treatment consultation, the Veteran 
reported experiencing back pain from the ribs down; that the 
pain radiated above and below the belt line and sometimes 
radiated to the left leg while driving; and that his low back 
hurt 90% of the time while driving.  The examiner diagnosed 
the Veteran with paraspinal hypertonicity L1-L5 bilaterally 
with more on the left side; Deerfield leg length (shorter 
right leg that "gets long" when flexing the leg at the 
knee, indicating sacroilitic joint on the right side); and 
point tenderness at L3-L4.

November 2007 X-rays of the thoracic spine showed mild 
spondylosis (spinal osteoarthritis) with minimal scoliosis, 
and were otherwise unremarkable.

In April 2008, a magnetic resonance image (MRI) of the lumbar 
spine was obtained.  The MRI showed left paracentral disc 
extrusion at L1-L2 causing mild canal stenosis and no nerve 
impingement; and multilevel disc bulges without significant 
canal stenosis or nerve impingement.

A fellow serviceman's statement, dated February 2008 (the 
same statement discussed above), indicated that the Goer 
vehicle that the Veteran drove in Vietnam had "no suspension 
whatsoever other than the pneumatic tires" and strongly 
implied that driving one caused severe back trouble.  A 
statement from one of the Veteran's platoon leaders, dated 
December 2009 (the same statement discussed above), confirmed 
the serviceman's February 2008 statement (indicating lack of 
any suspension system on the Goer vehicle) and added that the 
"constant pounding would jolt the GOER driver's back for 
hours and would eventually create ongoing stiffness and 
pain."  More specifically, the platoon leader stated that he 
personally observed that "[o]ver time [the Veteran] 
developed ongoing daily back pain from driving the GOER."

The Board has reviewed all the evidence and finds that an 
additional examination and opinion are necessary before a 
decision can be reached in this case.  The Board recognizes 
that a VA examination and opinion were obtained in July 2007; 
however, at that time, for whatever reason, the examiner was 
unable to detect any scoliosis of the spine.  X-rays of the 
thoracic spine obtained in November 2007 show mild 
spondylosis with minimal scoliosis.  Moreover, an April 2008 
MRI revealed two disabilities that were not considered in the 
July 2007 VA examination (left paracentral disc extrusion at 
L1-L2 causing mild canal stenosis and no nerve impingement; 
and multilevel disc bulges without significant canal stenosis 
or nerve impingement).  The Board finds that another 
examination is warranted by the evidence here so that an 
opinion can be obtained as to the etiology of the Veteran's 
currently diagnosed disabilities of the spine, to include an 
opinion as to whether the Veteran's scoliosis was aggravated 
by service.


B.  Sleep Disorder

The Veteran contends he is entitled to service connection for 
a sleep disorder (claimed as sleep apnea).  He specifically 
contends that he developed a sleep disorder secondary to his 
service-connected posttraumatic stress disorder (PTSD).  He 
explains that PTSD-related nightmares and anxiety attacks 
wake him up during the night and disturb his sleep.

The service treatment records are void of any complaints of, 
treatment for, or diagnoses of sleep apnea or other sleep-
related disorders.

Turning to the post-service medical evidence, the record 
shows that at an August 2007 PTSD treatment consultation, the 
Veteran reported continued ongoing sleep disturbance, 
specifically midcycle disturbance (waking three to five times 
per night) with sporadic nightmares, back pain, and sleep 
apnea.  He further reported that as far back as 1990 his 
(now-ex) wife reported that the Veteran snored loudly, and 
that he frequently stopped breathing at night, only to gasp 
for breath a few seconds later.  The Veteran also stated that 
he often awoke with a feeling of choking.

In November 2007, the Veteran presented for treatment at a VA 
medical center for treatment for possible sleep apnea.  Based 
on the Veteran's reported symptoms, the examiner ordered a 
portable, take-home sleep study.

As a result of the sleep study, in February 2008, the Veteran 
was diagnosed with mild obstructive sleep apnea and moderate 
nocturnal hypoxemia.  The examiner also commented, in 
conjunction with these diagnoses, "no central sleep apnea"; 
"no nocturnal alveolar hypoventilation"; "mild effect on 
heart rate"; and "normal position changes."  The examiner 
did not offer an etiology opinion.

The Veteran obtained and submitted to VA two letters from his 
private treating physician, regarding the etiology of his 
sleep disorder.  The first letter, dated November 2007, 
indicated that the Veteran was being treated with several 
psychotropic medications that caused the Veteran to 
experience intermittent periods of intense drowsiness and 
sleepiness.  The second letter, dated January 2010, stated 
that the Veteran was diagnosed with PTSD and obstructive 
sleep apnea, and that the latter was "directly and causally 
related" to the former.  The letter did not provide a 
rationale for the opinion.

After reviewing all the evidence, the Board finds that an 
examination and opinion are necessary before a decision can 
be reached in this case.  An examination or opinion is 
necessary to make a decision on a claim if (1) the record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (2) the evidence establishes that an event, 
injury, or disease occurred during service, or that certain 
diseases manifested during the applicable presumptive period; 
and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, an opinion is necessary because there is 
evidence that the Veteran's sleep apnea may be related to his 
service-connected PTSD (namely, the January 2010 letter from 
the Veteran's private physician indicates as much), but there 
is not sufficient evidence for the Board to make a 
determination on the claim.  Unfortunately, the Board is 
unable to rely on the January 2010 letter (indicating a 
positive nexus between the Veteran's service-connected PTSD 
and his sleep apnea) because the letter provides no 
rationale.

A medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.  In addition, the weight of a medical 
opinion is diminished insofar as it is ambivalent; the basis 
of the opinion is not stated; it is based on an inaccurate 
factual premise; or it is based on an examination of limited 
scope.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(where opinion relied heavily or entirely on veteran's 
recitation of his own medical history); Sklar v. Brown, 5 
Vet. App. 140, 146 (1993) (where specialist in arthritis and 
rheumatology opined as to etiology of mental illness); id. 
(where opinion was ambivalent); Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where opinion was based on veteran's own 
uncorroborated history of wartime events); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative value 
depends on physician's personal examination of the patient, 
together with physician's knowledge and skill).

In this case, the letter provided no rationale.  Moreover, 
the physician who wrote the letter appears to have no 
specialized training in psychiatry or sleep disorders.  For 
these reasons, the Board finds that another opinion is 
warranted before a decision can be rendered.

The Veteran contends that on one occasion a VA examiner 
opined, at least verbally, that the Veteran's sleep apnea was 
as likely as not caused or aggravated by his service-
connected PTSD.  Unfortunately, there is no record of this 
nexus opinion in the record, and apparently, whatever opinion 
was given was not recorded in the treatment record.  Rather 
than relying on an undocumented nexus opinion, the Board 
finds that the proper course here is to obtain a new 
examination and opinion.

Finally, the Board recognizes that the Veteran, in his sworn 
testimony before the Board, supplied his own rationale as to 
why his sleep disorder(s) is(are) related to his PTSD.  
Specifically, he stated that the VA examiner who verbally 
provided him with a nexus opinion, discussed above, explained 
to him that because the Veteran does not exhibit any of the 
recognized risk factors, such as obesity, that would explain 
the onset of sleep apnea, the only logical explanation is 
that it was caused by his PTSD.  In this context, the Board 
notes that neither the Board nor a person who lacks the 
relevant medical training is qualified to render etiology 
opinions that require medical experience, training, or 
education.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Because 
opining as to the relationship between the Veteran's current 
sleep disorder(s) and his service-connected PTSD requires 
medical training-and because there is no indication that the 
Veteran has such training-the Veteran is not qualified to 
render, on his own accord, a competent nexus opinion.

Therefore, because the Board is unable to rely on the only 
competent nexus opinion in the record, the claim must be 
remanded for a new examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic VA examination for the 
purpose of ascertaining whether any 
disability of the low back is causally 
related to the Veteran's period of 
active service.  Among other things, 
the examiner should opine as to whether 
the Veteran's scoliosis was aggravated 
by his active service.  The examination 
report should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements, 
discussed above.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (1) that any disability of the 
low back is causally related to the 
Veteran's period of active service; or 
(2) that the Veteran's scoliosis was 
aggravated by his period of active 
service.

2.  Schedule the Veteran for an 
appropriate VA examination for the 
purpose of ascertaining whether his 
diagnosed obstructive sleep apnea or 
nocturnal hypoxemia is causally related 
to the Veteran's service-connected 
disabilities, in particular, to his 
service-connected PTSD.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements, discussed above.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any diagnosed sleep 
disorder is/was caused or aggravated by 
the Veteran's service-connected 
disabilities, particularly his service-
connected PTSD.

3.  Then, the AMC should readjudicate 
the claims; issue a supplemental 
statement of the case; and, allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


